Citation Nr: 1735943	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-48 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for prostate cancer status post prostatectomy, to include as due to herbicide agent exposure.

2.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ (claimed as loss of use of sexual organ) pursuant to 38 U.S.C. § 1114(k).

3.  Entitlement to service connection for loss of bladder control, to include as secondary to prostate cancer status post prostatectomy.

4.  Entitlement to service connection for a skin disability of the groin (claimed as irritation and skin rash groin area), to include as secondary to prostate cancer status post prostatectomy.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a Decision Review Officer (DRO) hearing in May 2010.  A transcript of the hearing is of record.

The issue of entitlement to service connection for prostate cancer status post prostatectomy is being deciding in this decision and the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is therefore presumed to have been exposed to an herbicide agent.

2.  The evidence indicated that the Veteran had prostate cancer and a prostatectomy.






CONCLUSION OF LAW

The Veteran's prostate cancer status post prostatectomy, as due to herbicide agent exposure, may be presumed to have been incurred in wartime service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist do not need to be addressed.

Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2017).  

A veteran who served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to an herbicide agent (e.g., Agent Orange).  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  In the case of a veteran exposed to an herbicide agent, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more within a specified time period.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2017).  Prostate cancer is a disease that warrants presumptive service connection based on herbicide agent exposure.  See 38 C.F.R. § 3.309(e) (2017).  

Evidence and Analysis

The Veteran filed a claim in September 2007 for entitlement to service connection for prostate cancer and removal of prostate.  See September 2007 VA Form 21-526 (Veteran's Application for Compensation and/or Pension).  VA treatment records indicated that the Veteran was diagnosed with prostate cancer in July 2007 and had a prostatectomy in August 2007.

During the course of the appeal (as well as prior to the current claims on appeal), the Veteran has consistently reported that he had active service in Vietnam.  He provided various lay statements as to his duties, assignments and locations related to the reported service in Vietnam.  In addition, also of record are two buddy statements that were received in January 2008 from the Veteran's aunt and sister, which also stated that the Veteran served in Vietnam.  In an accompanying January 2008 statement, the Veteran stated that his aunt and sister "knew I was in Vietnam [and] corresponded with me while I was there."  

As to official records, the only service treatment records (STRs) of record are limited to entrance and separation physical examination reports.  Service personnel records are not of record.  A DD 214 is not of record and in this regard, an April 2005 correspondence from the National Personnel Records Center (NPRC) noted that "[w]hen a separation document (DD Form 214 or equivalent) is not available, we prepare NA Form 13038, Certification of Military Service, based on information extracted from alternate records."  Such Certification of Military Service is of record, but does not provide any information as to the location (foreign or otherwise) of the Veteran's active service.  

Evidence of record indicated that more complete STRs may have been sent from the NPRC to a VA RO in Florida in the mid-1990s, but efforts to obtain records from such facility were not successful.  See May 2005 VA Form 21-3101 Request for Information, June 2005 and October 2008 Email Correspondences.  In addition, requests to the NPRC in June 2005 for STRs, in June 2005 for service personnel records and in December 2008 for verification of dates of service in Vietnam all received a substantively similar negative response.  The responses stated that "the [NPRC] has conducted an extensive and thorough search of the records among our holdings" and that the NPRC was "unable to locate the records identified in your request.  On the basis of the request presented to NPRC, we have concluded tha[t] the records either do not exist" and that either "NRPC does not have them or that further efforts to locate them at NPRC would be futile" (in the June 2005 responses) or that "the records are not located at NPRC" (in the December 2008 response).  

In review of the evidence of record, official records neither confirm nor deny the Veteran's presence in Vietnam.  The Board notes that the United States Court of Appeals for Veterans Claims has stated that "[w]hen assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence."  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  In this case, there is an absence of official records as to the issue of whether the Veteran served in Vietnam.  The absence of such evidence cannot, pursuant to Buczynski, be treated as substantive negative evidence.  The remaining evidence as to the issue of whether the Veteran served in Vietnam is positive and includes the Veteran's lay statements and buddy statements from his aunt and sister.  The Veteran is competent to report as to having served in Vietnam and the Board finds his statements in this regard to be credible.  Similarly, the Veteran's aunt and sister are competent to report as to what they experienced (the sister reported the Veteran writing and calling home from Vietnam and the Veteran reported that both corresponded with him while he was in Vietnam) and there is no reason to doubt the credibility of these buddy statements.  These competent and credible lay statements support the Veteran's contention that he served in Vietnam.  Moreover, VA mental health clinicians have accepted his accounts of his experiences in Vietnam without challenge, and his discharge physical examination was performed at a California Marine Corps Air Base consistent with his reports of service in the Pacific area in a deploying unit of a Marine Air Wing.  Overall, there is no substantive negative evidence of record against the Veteran having served in Vietnam.

Accordingly, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era and is therefore presumed to have been exposed to an herbicide agent.  The Board additional finds that the evidence indicated that the Veteran had prostate cancer and a prostatectomy.  As such, the Board concludes that the Veteran's prostate cancer status post prostatectomy, as due to herbicide agent exposure, may be presumed to have been incurred in wartime service and to this extent his claim is therefore granted.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).
ORDER

Entitlement to service connection for prostate cancer status post prostatectomy is granted.


REMAND

The Veteran filed the claims being remanded in September 2007 and noted all to be secondary to prostate cancer status post prostatectomy.  See September 2007 VA Form 21-526 (Veteran's Application for Compensation and/or Pension).  As addressed above, the Board has granted entitlement to service connection for prostate cancer status post prostatectomy.  

VA treatment records indicated that the Veteran did not have bladder problems prior to his prostatectomy in August 2007 and that such problems were reported at times after this surgery.  See July 2007 VA Urology Treatment note (noting that the Veteran had newly been diagnosed with prostate cancer and that there were "[n]o changes in urinary function") and October 2007, November 2007, February 2008 and August 2008 VA Urology Treatment Notes (referencing incontinence).  The Board notes that prostate cancer is rated under Diagnostic Code 7528 (Malignant neoplasms of the genitourinary system), which states in part that "[i]f there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant."  As such, the Veteran's claim for entitlement to service connection for loss of bladder control will be impacted by the disability rating assigned to the Veteran's newly service-connected prostate cancer status post prostatectomy and therefore this claim is inextricably intertwined with such claim and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Also, as to the Veteran's SMC claim, VA treatment records indicated that the Veteran did not have problems with erectile dysfunction prior to his prostatectomy in August 2008 and that such problems were reported at times after this surgery.  See July 2007 VA Urology Treatment note (noting that the Veteran had newly been diagnosed with prostate cancer and that the Veteran "has normal erections and is capable of orgasm") and October 2009, February 2011, August 2011, February 2012, August 2012, April 2015 and April 2016 VA Urology Treatment Notes (referencing erectile dysfunction).  In addition, as to the Veteran's skin disability of the groin claim, the Veteran is competent to report having irritation and a skin rash in the groin area (as noted on his September 2007 claim), as such are observable symptoms.  As such, the Board finds that such claims must be remanded to afford the Veteran a VA examination and to obtain opinions, as outlined further in the remand directives below.  

Finally, while on remand, outstanding VA treatment records must also be obtained (the most recent VA treatment records of record are dated in August 2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records (the most recent VA treatment records of record are dated in August 2016).

2.  Afford the Veteran an appropriate VA examination for his SMC claim.

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that as the result of the Veteran's service-connected prostate cancer status post prostatectomy he has suffered the loss of use of a creative organ.  See 38 U.S.C.A. § 1114(k) (West 2014).

While review of the entire claims folder is required, the examiner's attention is invited to the evidence of record that indicated that the Veteran did not have problems with erectile dysfunction prior to his prostatectomy in August 2008 and that such problems were reported at times after this surgery.  See July 2007 VA Urology Treatment note (noting that the Veteran had newly been diagnosed with prostate cancer and that the Veteran "has normal erections and is capable of orgasm") and October 2009, February 2011, August 2011, February 2012, August 2012, April 2015 and April 2016 VA Urology Treatment Notes (referencing erectile dysfunction).

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.

3.  Afford the Veteran an appropriate VA examination for his skin disability of the groin claim.

The examiner must identify what, if any, skin disabilities of the groin area have been present during the appeal period.

The examiner must also provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any skin disability of the groin area present during the appeal period is due to or caused by the Veteran's service-connected prostate cancer status post prostatectomy.

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any skin disability of the groin area present during the appeal period has been aggravated (i.e., increased in severity) by the Veteran's service-connected prostate cancer status post prostatectomy.
For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.

4.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


